Citation Nr: 1134329	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-34 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee injury, post operative; tricompartmental severe osteoarthritis by MRI of the left knee.  

2.  Entitlement to service connection for right ankle degenerative joint disease and osteochondral lesion; soft tissue edema, periarticular calcifications adjacent to medial malleolus, athroplasty/fixation and calcaneal spurs by x-rays, to include as secondary to the service-connected left knee disability.  

3.  Entitlement to service connection for minimal degenerative joint disease of the right knee, to include as secondary to the service-connected left knee disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Left Knee

The Veteran seeks a disability rating in excess of 30 percent for a left knee injury, post operative; tricompartmental severe osteoarthritis by MRI of the left knee.  

In September 2010 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported intermittent pain over the medial and lateral aspect of the knee with stiffness, especially on prolonged sitting.  The pain was precipitated by prolonged walking more than 15 minutes as well as sitting and stair climbing.  He assessed his pain as up to 8/10 or 9/10 and reported that he took prescription medication when the pain was bad.  He reported swelling and grinding sensations in his knee.  During flare-ups there was some limitation of motion.  He also reported bouts of locking and giving out of the knee.  Range of motion showed flexion from 10 to 95 degrees with pain in the last few degrees.  There was no discussion of Deluca as it relates to any additional limitation of motion on flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nor did the examiner assess whether there was instability of the knee.  

Unfortunately, a complete left knee examination was not performed.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the September 2010 examination was inadequate, the Veteran should be accorded a new C&P joints examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Right Ankle and Right Knee

The Veteran also seeks entitlement to service connection for a right ankle condition and a right knee condition, to include as secondary to his service-connected left knee.  

In August 2007 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported that his right ankle and right knee pain began after the Veteran's left knee osteotomy resulted in a leg length discrepancy.  The diagnoses of the right ankle were degenerative joint disease and osteochondral lesion with soft tissue edema, periarticular calcifications adjacent to the medial malleolus, and arthroplasty/fixation and calcaneal spurs of the right ankle.  The diagnosis of the right knee was minimal degenerative joint disease.  The examiner opined that he could not render an opinion regarding the right ankle and right knee without resorting to mere speculation because the symptomatology and pathology by studies of the right ankle and right knee appeared after a motor vehicle accident in January 1996.  The examination did not address direct service connection or aggravation of the Veteran's right ankle and right knee symptoms by the Veteran's service-connected left knee.  Accordingly, another examination should be scheduled.  See Barr, supra.

The Court of Appeals for Veterans Claims has stated that "a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, it is not clear whether the examiner does not have the expertise to render such an opinion, or whether additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  Id.  Moreover, the examiner may be obligated to conduct research in the medical literature depending on the evidence in the record at the time of examination.  Id.; see Wallin v. West, 11 Vet. App. 509, 514 (1998).  Finally, the examiner should explain what facts cannot be determined; for example, explain if it "cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id.  Moreover, the examination did not address direct service connection or aggravation of the Veteran's right ankle and right knee symptoms by the Veteran's service-connected left knee.  In light of these deficiencies, another examination is necessary.

Additionally, the Veteran reported that there were missing VA medical records in his response to the supplemental statement of the case (SSOC).  Upon remand, the Veteran should be asked to identify which treatment records at VA health facilities are not included in his file and the RO should then associate those records with the Veteran's file.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 29, 2009, to include any missing medical records identified by the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran reported by telephone in October 2008 that he had an appointment scheduled for October 27, 2008, with the VA orthopedic clinic and he wished for the RO to obtain the record after the appointment.  Although there are VA medical records dated in October 2008 in the claims folder, this particular record is not associated with the claims folder.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA medical records dating from June 29, 2009, in addition to any VA records identified by the Veteran that were previously not included in the claims folder.  If no further treatment records exist, the claims file should be documented accordingly.

Associate with the claims folder the VA medical record corresponding to the October 27, 2008, orthopedic visit that the Veteran has specifically identified as relevant to his claim.  If there is no such record, the Veteran must be notified of this in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for the appropriate examination for joint disorders.  The report of examination should include a detailed account of all manifestations of the service-connected left knee disability and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner is also asked to assess whether the Veteran has lateral instability or recurrent subluxation and if so whether it is slight, moderate or severe in degree.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

Regarding the right knee, the examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to right knee, including but not limited to the degenerative changes, either began in or is related to active military service.  The examiner is specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater), that the Veteran's nonservice-connected right knee disorder is proximately due to, or the result of, his service-connected left knee.  If not, is the Veteran's right knee aggravated (i.e., permanently worsened) beyond its natural progression by the Veteran's service-connected left knee disability.  The examiner must provide a complete rationale.  

Regarding the ankle, the Veteran must be provided with an opportunity to describe the problems he has had with his right ankle since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to right ankle, including but not limited to the degenerative changes, either began in or is related to active military service.  The examiner is specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater), that the Veteran's nonservice-connected right ankle disorder is proximately due to, or the result of, his service-connected left knee.  If not, is the Veteran's right ankle aggravated (i.e., permanently worsened) beyond its natural progression by the Veteran's service-connected left knee.  

The examiner is also requested to describe any leg length difference that resulted from surgery for the service-connected left knee disability and whether any such leg length discrepancy caused or aggravated the nonservice-connected right ankle or right knee disorders.  The examiner must provide a complete rationale.  

3.  Ensure that the medical report is complete and provides the necessary information.  If not, return the report as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


